Citation Nr: 0028277	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-18 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right arm, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  He received a Purple Heart Medal for wounds received 
in action in the Republic of Vietnam.

The instant appeal arose from a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Atlanta, Georgia, which denied a claim for an increased 
rating for residuals of a shell fragment wound of the right 
arm.

The Board of Veterans' Appeals (Board) notes that the veteran 
also initiated an appeal as to a claim for an increased 
rating for residuals of a shell fragment wound of the face.  
However, a June 6, 2000, report of contact from the veteran 
indicated that he only wanted to appeal the right arm issue.  
Further, he did not subsequently make any contentions 
regarding the shell fragment wound of the face, and he agreed 
during his September 2000 hearing before the undersigned 
Veterans Law Judge that the only issue on appeal was the 
right arm issue.  Based on the above, the Board finds that 
the issue of an increased rating for residuals of a shell 
fragment wound of the face has been withdrawn.  38 C.F.R. 
§ 20.204 (1999).


REMAND

The veteran has asserted that his residuals of a shell 
fragment wound of the right arm include a tender, painful 
scar; nerve damage; and cardinal signs and symptoms of muscle 
disability, including fatigue and fatigue-pain.  For these 
reasons, he believes a higher evaluation is warranted for his 
service-connected residuals of a shell fragment wound of the 
right arm.

The Board finds that the current medical evidence of record 
is inadequate to equitably adjudicate the issue on appeal.  
Further VA examinations are needed in order to determine the 
nature and current severity of the service-connected 
residuals of a shell fragment wound of the right arm.

First, a muscle examination is needed.  The veteran's 
residuals of a shell fragment wound of the right arm are 
currently rated under the Diagnostic Code 5212 as analogous 
to malunion of the radius.  Prior to 1984, the disability was 
rated under Diagnostic Code 7805 for scars.  The RO should 
consider whether any muscle groups have been affected.

Second, a neurological examination is needed.  The medical 
record shows that residual radial nerve disability is a 
component of the residuals of a shell fragment wound of the 
right arm.  An examination should be conducted which 
identifies any current nerve damage that may have resulted 
from the veteran's shell fragment wound.  The recent medical 
evidence also shows that the veteran has right carpal tunnel 
syndrome (CTS) and median neuropathy.  The examining 
physician should be requested to determine the relationship 
between any CTS and median neuropathy found and the veteran's 
service-connected disability.  If CTS is determined to be 
unrelated to the service-connected disability, the examiner 
should attempt to distinguish any nerve damage resulting from 
the shell fragment wound from nerve damage due to CTS.

The Board emphasizes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notifies the veteran that the requested 
examinations are being scheduled to assist VA in properly 
adjudicating his claim and that his failure to report for the 
examinations may result in his claim for increase being 
disallowed.  38 C.F.R. § 3.655(b) (1999).

Finally, based on the results of the examinations, the RO 
should consider whether, as regards the shell fragment wounds 
of the right arm, separate compensable ratings are warranted 
for muscle, scar, and neurological problems.  See 38 C.F.R. 
§ 4.14 (1999). 

Accordingly, the aforementioned issue is REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide information, including names, 
addresses, and approximate dates, 
regarding any evidence, VA and non-VA, of 
treatment for the residuals of his 
service-connected shell fragment wound of 
the right arm which has not already been 
associated with the claims folder.  The 
RO should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).  Any 
such records should then be associated 
with the claims folder.

2.  The veteran should be afforded an 
appropriate VA examination(s) to 
determine the nature and severity of his 
residuals of shell fragment wounds of the 
right arm.  In particular, the examiner 
should:

a.  Indicate whether the shell 
fragment wound scar is tender and 
painful on objective demonstration; 
and

b.  Specifically comment upon which 
Muscle Groups, if any, have been 
damaged by the shell fragment wound 
and should fully describe this 
damage and residual disability; and

c.  Identify any nerve damage that 
may have resulted from the veteran's 
shell fragment wound.  The examining 
physician should be requested to 
determine the relationship between 
any CTS found and the veteran's 
service-connected disability.  If 
CTS is determined to be unrelated to 
the service-connected disability, 
the examiner is specifically 
requested to separate, if possible, 
neurological symptoms associated 
with the service-connected shell 
fragment wound of the right arm and 
symptoms associated with CTS.  

The claims folder must be made available 
to the examiner for review in connection 
with the examination.  All indicated 
testing should be performed, including x-
ray, neurological, and range of motion 
studies.  All clinical findings should be 
reported in detail and should include, if 
applicable, a discussion of any painful 
motion, instability and degree of 
residual weakness attributable to the 
shell fragment wound and how it impacts 
on the function of the right arm.  A 
complete rationale for all opinions 
expressed should be provided.  All 
opinions and the supporting rationales 
should be in writing.  If the examiner is 
unable to provide a complete opinion, the 
reason why the opinion cannot be provided 
must be explained.

3.  After undertaking the development 
requested above, the RO should again 
review the issue of an increased rating 
for shell fragment wounds of the right 
arm.  The RO should consider whether 
separate compensable ratings are 
warranted for muscle, neurological, and 
scar problems.  The Court's holding in 
DeLuca should be considered, if 
applicable.  If any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, then he and his 
representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



